UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001- 34430 SINOHUB, INC. (Exact name of registrant as specified in its charter) Delaware 87-0438200 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6/F, Bldg 51, Rd 5, Qiongyu Blvd. Technology Park, Nanshan District Shenzhen, People’s Republic of China (Address of principal executive offices) (Zip Code) 86 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2011 Common Stock, $0.001 par value per share 33,454,903 shares 1 SINOHUB, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3.Quantitative and Qualitative Disclosures About Market Risk 33 Item 4T.Controls and Procedures 33 PART II - OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 37 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “SinoHub” or "Company" refer to the consolidated operations of SinoHub, Inc., a Delaware corporation, and its wholly owned subsidiaries. 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements SINOHUB, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) (As Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Note receivable - Inventories, net Prepaid expenses and other current assets Deposit with suppliers Total current assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Customer deposits Accrued expenses and other current liabilities Bank borrowings Collateralized bank advances - Capital lease obligations – current portion Income and other taxes payable Total current liabilities LONG-TERM LIABILITIES Capital lease obligations, net of current portion Warrant Derivatives Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value, 5,000,000 shares authorized; no shares issued - - Common stock, $0.001 par value, 100,000,000 shares authorized; 33,454,903 shares and 28,570,859 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Unappropriated Appropriated Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SINOHUB, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended September 30, Nine months ended September 30, (As Restated) (As Restated) NET SALES ECSS $ ICM Total net sales COST OF SALES ECSS ICM Total cost of sales GROSS PROFIT OPERATING EXPENSES Selling, general and administrative Professional services Depreciation Stock compensation expense - - Stock option compensation amortization Provision for bad debts (write back of allowance for doubtful accounts) ) ) Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense ) Interest income Changes in fair values of warrant derivatives Other, net ) Total other income, net INCOME BEFORE INCOME TAXES Income tax expense ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain COMPREHENSIVE INCOME $ SHARE AND PER SHARE DATA Net income per share-basic $ Weighted average number of shares-basic Net income per share-diluted $ Weighted average number of shares-diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SINOHUB, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash used in operations: Depreciation - operating expenses Depreciation - cost of sales - Stock compensation expense - Stock option compensation amortization Provision for bad debts (write back of allowance for doubtful accounts) ) Loss on disposal of property and equipment - Changes in fair values of warrant derivatives ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Note receivable ) - Inventories ) Prepaid expenses and other current assets ) Deposit with suppliers ) Accounts payable ) Customer deposits ) Accrued expenses and other current liabilities Income and other taxes payable Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Increase of restricted cash ) ) Purchase of property and equipment ) ) Proceed from disposal of property and equipment - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock, net of cost Proceeds from exercise of options, net of costs Bank borrowings -proceeds Bank borrowings -repayments ) ) Collateralized bank advances – proceeds - Collateralized bank advances – repayments ) - Repayments of capital leaseobligations ) ) Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income tax $ $ Equipment acquired under capital leases $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SINOHUB, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION Overview SinoHub, Inc. (the “Company”) is an electronics company based in Shenzhen, PR China which services clients worldwide.The Company is currently engaged in two business segments: electronics product manufacturing and sales (ICM, Integrated Contract Manufacturing), and electronic component sales and services (ECSS) which is comprised of electronic component sales (known as ECP) and electronic component supply chain management services (known as SCM).We now report on each of ICM and ECSS as separate business segments. History and Basis of Reporting SinoHub, Inc. wasoriginally organized in Utah in 1986 under the name Liberty Alliance, Inc. The Company subsequently merged and reorganized in Delaware in 1991 and is now headquartered in Shenzhen, the People’s Republic of China (“PRC”). The Company was operated by different management teams in the past, pursuing a variety of business ventures. In May 2008, Liberty Alliance, Inc., SinoHub Acquisition Corp., known as the Merger Sub, SinoHub, Inc., known as the Acquired Sub, and Steven L. White, the principal stockholder of Liberty Alliance, Inc., entered into an Agreement and Plan of Merger pursuant to which the Merger Sub agreed to merge with and into the Acquired Sub, with the Acquired Sub being the surviving corporation.In July 2008, following the merger, the Company changed its name to SinoHub, Inc. and focused on the electronic components sales and services business, and the Acquired Sub changed its name from SinoHub, Inc. to SinoHub International, Inc. The accompanying condensed consolidated financial statements of the Company were prepared in accordance with accounting principles generally accepted in the United States and the rules and regulations of the Securities and Exchange Commission for interim financial information and reflect all adjustments of a normal recurring nature, which are, in the opinion of management, necessary for a fair presentation of the consolidated financial position and results of operations for the periods presented. The consolidated financial results of operations for the interim periods are not necessarily indicative of results for the full year. These condensed consolidated financial statements do not include all the information or notes necessary for a complete presentation and, accordingly, should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company’s amended Annual Report on Form 10-K/A for the year ended December 31, 2010, previously filed with the Securities and Exchange Commission on May 24, 2011. 6 Table of Contents Organization Structure The current operations of the Company include the following subsidiaries: SinoHub International, Inc. was incorporated in March 1999 as a Delaware C corporation in the United States of America.This company is the holding company for the Chinese and Hong Kong subsidiaries listed below. SinoHub International, Inc. is wholly owned by SinoHub, Inc. SinoHub Electronics Shenzhen, Ltd.was incorporated in September 2000 in the People’s Republic of China to provide one-stop SCM services for electronic manufacturers and distributors in southern China.SinoHub Electronics Shenzhen, Ltd. is wholly owned by SinoHub International, Inc. SinoHub SCM Shenzhen, Ltd. was incorporated in December 2001 in the PRC to hold an import and export license in the PRC. SinoHub SCM Shenzhen, Ltd. purchases and sells electronic component parts and also provides customs clearance services to our customers. 100% of the equity interest in SinoHub SCM Shenzhen, Ltd. was held on behalf of SinoHub by SinoHub Electronics Shenzhen, Ltd. through a Declaration of Trust with SinoHub Electronics Shenzhen, Ltd. dated January 30, 2008.On August 21, 2009 our wholly-owned subsidiary SinoHub Electronics Shenzhen, Ltd. exercised its rights under a declaration of trust with Ms. Hantao Cui, a citizen of the PRC, a shareholder of the Company and the spouse of our President Lei Xia, as trustee (the "Trustee") to cause the shares of SinoHub SCM Shenzhen, Ltd. previously registered in the name of the Trustee to be registered in the name of SinoHub Electronics Shenzhen, Ltd.SinoHub SCM Shenzhen, Ltd. is now directly and solely owned by SinoHub Electronics Shenzhen, Ltd. SinoHub SCM Shanghai, Ltd. was incorporated in March 2005 in the PRC to provide one-stop SCM services for electronic manufacturers and distributors in northern China. SinoHub SCM Shanghai, Ltd. is wholly owned by SinoHub Electronics Shenzhen, Ltd. SinoHub Electronics Shanghai, Ltd. was incorporated in July 2005 in the PRC to provide one-stop SCM services for electronic manufacturers and distributors in the PRC. SinoHub Electronics Shanghai, Ltd. is wholly owned by SinoHub International, Inc. B2B Chips, Limited was incorporated in June 2006 in Hong Kong to purchase and sell electronic components.B2B Chips, Limited is wholly owned by SinoHub Electronics Shenzhen, Ltd. SinoHub Technology (Hong Kong) Limited was incorporated in May 2007 in Hong Kong and has not yet commenced business. SinoHub Technology (Hong Kong) Limited is wholly owned by B2B Chips, Limited. Topology Communication Technology (Shenzhen), Ltd. was incorporated in April 2010 in Shenzhen to manufacture mobile phones and other electronic devices.Topology Communication Technology (Shenzhen), Ltd. is wholly owned by B2B Chips, Limited. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. 7 Table of Contents Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Concentrations and Risks Substantially all of Company's assets are located in the PRC and Hong Kong and the majority of the Company's revenues were derived from customers located in the PRC.In addition, financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of accounts receivable.The Company mitigates credit risk through procedures that include determination of credit limits, credit approvals, and related monitoring procedures to ensure delinquent receivables are collected. Cash and Cash Equivalents For purposes of the statements of cash flows, cash and cash equivalents include cash on hand and demand deposits with a bank with a maturity of less than three months.Cash amounts held as security for the Company’s bank loans are reported as restricted cash and are not included with cash or cash equivalents on the balance sheet until the lien against such funds has been released. Accounts Receivable The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated risks by performing credit checks and actively pursuing past due accounts.An allowance for doubtful accounts is established and recorded based on managements’ assessment of customer credit history, overall trends in collections and write-offs, and expected exposures based on facts and prior experience. Inventories Inventories are stated at lower of cost or market, cost being determined on a first in first out method.No allowance is made for excess or obsolete inventories as inventories are held for a short period of time and are substantially related to specific customer order commitments.Inventory consists of electronic components and parts used in the assembly of electronic devices purchased from suppliers, and electronics products the Company manufactured. Property and Equipment Property and equipment are stated at cost, less accumulated depreciation.Expenditures for additions, major renewals and betterments are capitalized and expenditures for maintenance and repairs are charged to expense as incurred. 8 Table of Contents Depreciation is provided on a straight-line basis, less estimated residual values over the assets’ estimated useful lives.The estimated useful lives are as follows: Plant and machinery 2 to 5 Years Motor vehicles 5 Years Furniture, fixtures and equipment 2 to 5 Years Leasehold improvements 1 to 5 Years Long-lived assets held and used by the Company are reviewed for impairment whenever changes in circumstances or events indicate that the carrying amount of an asset may not be recoverable.For purposes of evaluating the recoverability of long-lived assets, the Company considers various factors, including future cash flows, to determine whether the carrying amount exceeds fair value, and in that case, the asset is written down to fair value. Financial Instruments The Company analyzes all financial instruments that may have features of both liabilities and equity under ASC Topic 480-10 and ASC Topic 815.At present, there are no such instruments in the financial statements.The Company also analyzes registration rights agreements associated with any equity instruments issued to determine if penalties triggered for late filing should be accrued under ASC Topic 825.At present, there are no registration rights as to which late filing penalties may apply. Fair Value of Financial Instruments ASC Topic 825 requires certain disclosures regarding the fair value of financial instruments.Fair value of financial instruments is made at a specific point in time, based on relevant information about financial markets and specific financial instruments.As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. ASC Topic 820 defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and it considers assumptions that market participants would use when pricing the asset or liability. ASC Topic 820 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement.ASC Topic 820 establishes three levels of inputs that may be used to measure fair value: Level 1 - Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. 9 Table of Contents Level 2 - Level 2 applies to assets or liabilities for which there are inputs other than quoted prices included within Level 1 that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or canbe derived principally from, or corroborated by, observable market data. Level 3 - Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The following table sets forth our estimate of fair value of our financial instruments that are liabilities as of September 30, 2011: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total 2010 Warrants $
